Citation Nr: 1431260	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for acne, conglobata and if so, whether service connection may be granted.

2.  Entitlement to service connection for a bilateral foot condition. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 6, 1971 to August 23, 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes at the outset that the Veteran's claim has been transferred from the RO in Lincoln, Nebraska to the RO in Oakland California during the pendency of this claim. 

In July 2012 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider this evidence.


FINDINGS OF FACT

1.  The September 1983 rating decision that denied the Veteran's claim for service connection for acne was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence received since the September 1983 rating decision includes lay statements from the Veteran that his condition was aggravated during service and is not cumulative or duplicative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The Veteran's acne existed prior to service, was noted during his entry examination and was not aggravated beyond the normal progression of the disease during service.

5.  The Veteran's pes plenus was noted during his entry examination.

6.  There is no medical evidence of record indicating any injury, diagnosis or treatment for a foot condition during the Veteran's service or any aggravation of the Veteran's preexisting pes plenus.

7.  The Veteran's contention that he was discharged from service due to a foot condition is unsupported by the record. 


CONCLUSIONS OF LAW

1.  The unappealed September 1983 rating decision denying service connection for acne is final.  38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for acne.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for acne, conglobata have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.306 (2013).

4.  The criteria for service connection for a bilateral foot condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

An August 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  As set out below, the indication of an association with service is not shown.  




II.  New and Material Evidence

The Veteran's initial claim for service connection for acne was denied in a September 1983 rating decision on the grounds that the condition clearly preexisted service and there is no evidence that the condition was aggravated beyond the normal progression of the disease. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran did not file a notice of disagreement with the September 1983 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 1983 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has submitted lay statements regarding the progression of his acne condition during and since service, which must be considered credible for purposes of reopening.  This relates to an unestablished fact necessary to substantiate the claim, bears a reasonable possibility of substantiating the claim, and is neither duplicative nor cumulative of evidence previously received.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 C.F.R. § 3.156(a).  The Board therefore finds that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for acne.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

1.  Acne

The Veteran was diagnosed with cystic acne during his June 1971 entry examination.  The Veteran asserts that his condition was severely aggravated during his time in service and that this resulted in his discharge.  

After noting it at entrance, STRs reveal that the Veteran was seen for severe acne within a week of entering training and referred for a dermatology consult.  On August 12, 1971 the Veteran was diagnosed with severe acne vulgaris, sufficient to warrant disqualification from service.  A medical evaluation the following day noted that the Veteran's condition existed prior to entry and had not been aggravated by service beyond the normal progression of the disease.  A medical board report on August 18 concluded the same, that the Veteran's chronic acne congloblata preexisted service and was not permanently aggravated by service.  

A rating decision for hospitalization and treatment purposes was issued in March 1975.  A medical member of the rating board participated in the March 1975 determination and, as a signatory the determination, affirmed his agreement with the finding that the Veteran's acne clearly preexisted service and that there was no evidence of aggravation during service beyond the normal progression of the disease.  MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  

The Veteran has proffered lay statements that his acne was severely aggravated due to heat during service, but that it has since improved.  The Board finds that the medical evidence and opinions of record outweigh the Veteran's lay testimony and that the competent evidence of record fails to show that the Veteran's preexisting acne condition underwent a permanent worsening beyond normal progression of the disease during active service.  Therefore, service connection for acne congloblata is denied. 

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Bilateral Foot Condition

The Veteran asserts that he has ulceration on the bottom of his feet and that he was discharged from service due to a bilateral flat foot condition.  In his substantive appeal he states that he injured his feet during basic training and that he was hospitalized for this injury.

VA treatment records show the Veteran has repeatedly complained of pain in his feet and has been diagnosed with, among other things, plantar fasciitis, tinea pedis, hallux limitus and plantar fascial fibromatosis, bilateral plantar feet.  The Veteran has been prescribed orthotics for pain due to painful flat feet. 

STRs show that the Veteran was diagnosed with pes planus upon entry into service.  There is no other record of complaints, treatment or diagnosis of a foot condition during service.  Furthermore, as noted above, service records show that the Veteran was disqualified from service for a preexisting acne condition, not for any reason having to do with his feet.  

As there is no documented indication of any in-service injury or aggravation of the Veteran's pes plenus condition, and the Veteran's statements concerning the nature of his discharge are contradicted by service records and his own previous statements, the Board does not find the Veteran's statements concerning his in-service injury to be credible.  Therefore no VA examination is required. 

As there is no other evidence of an in-service injury or permanent worsening of his preexisting pes plenus condition, the Board finds the preponderance of the evidence is against a finding that the current condition of the Veteran's feet is related to service.  Accordingly, service connection for a bilateral foot disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The Veteran's application to reopen his claim for service connection for acne conglobata is granted.

Service connection for acne, conglobata is denied.

Service connection for a bilateral foot condition is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


